*RESUBMIT GLD-404                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2184
                                     ___________

                            PATRICK S. MCPHERRON,
                                              Appellant

                                          v.

           THOMAS HOGAN; THE DISTRICT ATTORNEY OF THE
         COUNTY OF CHESTER COUNTY; THE ATTORNEY GENERAL
                   OF THE STATE OF PENNSYLVANIA
                 ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                           (D.C. Civ. No. 2-12-cv-00589)
                     District Judge: Honorable J. Curtis Joyner
                    ____________________________________

               Submitted on Appellant’s Request for a Certificate of
            Appealability Under 28 U.S.C. § 2253(c)(1) and for Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 22, 2013

            Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                         (Opinion filed: September 19, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Patrick S. McPherron filed pro se a habeas petition challenging his 2010

convictions by the Pennsylvania Court of Common Pleas for Chester County. The
District Court denied the petition in its entirety with prejudice as procedurally defaulted.

The District Court, which adopted the Magistrate Judge’s Report and Recommendation

(“R&R”), relied in part on the Magistrate Judge’s conclusions that McPherron has not

sought relief under Pennsylvania’s Post Conviction Relief Act (“PCRA”), 42 Pa. Cons.

Stat. §§ 9541-9546, and that his time for doing so has expired. (R&R at 7, 8.)

McPherron seeks a certificate of appealability (“COA”).

       In reviewing McPherron’s application, we noted that he actually has until January

14, 2014, to file a PCRA petition.1 We further noted that that fact might make certain of

his claims unexhausted rather than procedurally defaulted, and we directed the

Commonwealth to show cause why the District Court’s judgment should not be vacated

and this matter remanded for that reason. In response, the Commonwealth appears to

agree that McPherron still has time to file a PCRA petition. The Commonwealth has not

shown cause why we should not vacate and remand, however, and indeed has not argued

that this appeal should be resolved in any particular way. We now grant McPherron’s

application for a COA2 and will vacate and remand for further proceedings.


1
 PCRA petitions generally must be filed “within one year of the date the judgment
becomes final.” 42 Pa. Cons. Stat. § 9545(b)(1). “[A] judgment becomes final at the
conclusion of direct review, including discretionary review in the Supreme Court of the
United States and the Supreme Court of Pennsylvania, or at the expiration of time for
seeking the review.” Id. § 9545(b)(3). The Pennsylvania Supreme Court denied
allowance of appeal on May 31, 2012, and denied rehearing on June 22, 2012. The
United States Supreme Court then denied certiorari on January 14, 2013 (No. 12-7240).
2
  Jurists of reason would debate both the District Court’s procedural ruling and whether
the claims noted below state valid claims of the denial of a constitutional right,
particularly in light of the fact that the District Court did not reach the merits of those
claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000);
                                              2
       Whether McPherron’s ability to file a PCRA petition undermines the District

Court’s procedural default analysis depends on whether he asserted claims that he may

still bring under the PCRA. The District Court’s conclusion that McPherron’s time to

seek PCRA relief has expired left it with no need to make that determination, but we will

remand for it to do so now. In that regard, we note that some of McPherron’s assertions

could be read as attempts to assert claims that he may still bring under the PCRA. In

Ground Two of his habeas petition, for example, he challenges the validity of a warrant

and asserts that “I told public defender witness perjured herself at preliminary hearing,

had proof, and they did nothing.” (ECF No. 4 at 7.) Pennsylvania defendants generally

must raise claims of ineffective assistance of counsel in a PCRA petition rather than on

direct appeal. See Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).

       In addition, in Ground Four, McPherron challenges the withholding of allegedly

exculpatory evidence and asserts that “I’m in forma pauperis, so the state won’t even

send me a free copy of the transcripts[.]” (Id. at 11.) This assertion potentially states a

claim of the denial of transcripts for use on appeal in violation of Griffin v. Illinois, 351
U.S. 12, 19 (1956). Although we do not decide the issue, it appears that Pennsylvania

courts sometimes review similar claims in the first instance under the PCRA. See

Commonwealth v. Williams, 950 A.2d 294, 317-18 (Pa. 2008).

       We recognize that McPherron’s filings are largely delusional or incoherent and

that he has not set these assertions forth as discrete claims for relief or developed them in


Morris v. Horn, 187 F.3d 333, 341 (3d Cir. 1999). We thus have jurisdiction under 28
U.S.C. § 1291.

                                               3
any meaningful way. Given the liberal construction afforded to pro se filings, however, it

appears that McPherron may be attempting to seek relief on potentially valid grounds that

he can still raise in state court. As the District Court’s ruling now stands, McPherron

would not be able to file another federal habeas petition after exhausting such claims in

state court without satisfying the stringent requirements of 28 U.S.C. § 2244(b), which

any claims he may currently have necessarily do not do.

       Thus, in an abundance of caution, we will vacate and remand. On remand, the

District Court should determine whether McPherron has asserted any claim that he still

has an opportunity to exhaust in state court and, if so, take such further action as may be

appropriate with respect to his “mixed” petition. See Rhines v. Weber, 544 U.S. 269,

273, 278 (2005); 28 U.S.C. § 2254(b)(2). McPherron’s other motions are denied.3




3
 We do not reach the substance of the District Court’s procedural default analysis
because one of the options in addressing a mixed petition is to dismiss it in its entirety
without prejudice so that the petitioner can file a completely exhausted petition in the
future. See Rhines, 544 U.S. at 274. We nevertheless note that, although the
Pennsylvania Superior Court appears to have deemed McPherron’s claims waived on
direct appeal under Pa. R. App. P. 2119(a), and not under the rules referenced in the
R&R, McPherron has given us no reason to question the District Court’s analysis.

                                              4